I N     T H E   C O U R T     O F       C R I M I N A L     A P P E A L S          O F     T E N N E S S E E

                                                        A T       J A C K S O N

                                                                      M A R C H     1 9 9 9       S E S S I O N
                                                                                                                   FILED
                                                                                                                       July 8, 1999

                                                                                                               Cecil Crowson, Jr.
S T A T E     O F       T E N N E S S E E ,                   )                                               Appellate Court Clerk
                                                              )
                          A p p e l l e e ,                               )         N o . 0 2 C 0 1 - 9 8 0 4 - C R - 0 0 1 1 1
                                                                          )
                                                              )           S h e l b y C o u n t y
v .                                                           )
                                                              )           H o n o r a b l e         J o s e p h        B .     D a i l e y ,   J u d g e

                                                              )
R O D N E Y       D .     P A L M E R ,                       )           ( A t t e m p t e d s e c o n d d e g r e e m u r d e r a n d
                                                                          )           t h r e e c o u n t s o f a g g r a v a t e d
a s s a u l t )
                                                              )
                          A p p e l l a n t .                             )



F o r   t h e       A p p e l l a n t :                                               F o r       t h e      A p p e l l e e :

A . C .       W h   a r t o n , J r .                                                 J   o   h n K     n o x W a l k u p
D i s t r i   c t     P u b l i c D e f e n d e r                                     A   t   t o r n   e y G e n e r a l          o f   T e n n e s s e e
          a   n d                                                                     a   n   d
D i a n n e     T   h a c k e r y                                                     D   o   u g l a   s D . H i m e s
A s s i s t   a n   t P u b l i c         D e f e n d e r                                           A   s s i s t a n t A t t o r n e y
G e n e r a   l
2 0 1 P o     p l   a r     A v e n u e ,     S t e .     2 0 1                       4 2 5       F i f t h        A v e n u e     N o r t h

M e m p h i s , T N             3 8 1 0 3 - 1 9 4 7                                   N a s h v i l l e ,            T N     3 7 2 4 3 - 0 4 9 3
( A T T R I A L )
                                                                          W i l l i a m L .             G   i b b o n s
A . C .       W   h a r   t o n , J r .                                             D i s t r i         c   t A t t o r n e y        G e n e r a l
D i s t r i   c   t P     u b l i c D e f e n d e r                                           a         n   d
          a   n   d                                                       J e r r y H a r r i           s
W . M a r     k     W a   r d                                             A s s i s t a n t D           i   s t r i c t A t t o r n e y G e n e r a l
A s s i s t   a   n t     P u b l i c     D e f e n d e r                                     2         0   1 P o p l a r A v e n u e , 3 r d
F l o o r
2 0 1 P o     p l a r A v e n u e , S t e .               2 0 1                       M e m p h i s ,          T N     3 8 1 0 3
M e m p h i   s , T N 3 8 1 0 3 - 1 9 4 7
( O N A P     P E A L )




O P I N I O N       F I L E D : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
A F F I R M E D

J o s e p h       M .       T i p t o n
J u d g e



                                                                      O     P     I     N     I      O     N



                            T h e       d e f e n d a n t ,       R o d n e y           D .        P a l m e r ,            w a s        c o n v i c t e d               b y     a

j u r y     i n     t h e           S h e l b y   C o u n t y         C r i m i n a l              C o u r t          o f      a t t e m p t e d                 s e c o n d

d e g r e e       m u r d e r ,           a   C l a s s     B     f e l o n y ,             a n d        t h r e e          c o u n t s            o f        a g g r a v a t e d

a s s a u l t ,         a       C l a s s     C   f e l o n y .             H e       w a s        s e n t e n c e d              t o         t e n        y e a r s       i n       t h e

D e p a r t m e n t             o f     C o r r e c t i o n       a s       a     R a n g e          I ,        s t a n d a r d               o f f e n d e r            f o r       t h e

a t t e m p t e d           s e c o n d       d e g r e e       m u r d e r           c o n v i c t i o n                a n d      t o         e i g h t            y e a r s       a s     a

R a n g e     I I ,         m u l t i p l e       o f f e n d e r           f o r       e a c h          a g g r a v a t e d                  a s s a u l t

c o n v i c t i o n .                 T h e   t e n   y e a r         s e n t e n c e              a n d        t w o       o f     t h e          e i g h t           y e a r

s e n t e n c e s           a r e       c o n s e c u t i v e         t o       e a c h       o t h e r ,             a n d       t h e         r e m a i n i n g              e i g h t

y e a r     s e n t e n c e             i s   c o n c u r r e n t           f o r       a n        e f f e c t i v e              t w e n t y - s i x                  y e a r

s e n t e n c e .               I n     t h i s   a p p e a l         a s       o f     r i g h t ,             t h e       d e f e n d a n t                 c o n t e n d s

t h a t :

                            ( 1 ) a t t e m p t e d              s e c o n d            d e g r e e              m u r d e r            i s       n o t          a
                            c r i m e ;

                            ( 2 )      t h e     t r i a l   c o u r t                              g a v e              a n      e r r o n e o u s
                            i n s t r u c t i o n o n a t t e m p t e d                           s e c o n d           d e g r e e m u r d e r ;
                            a n d

                            (   3   )       t h e     t r i a l      c o u r t     e r r                       e d          i n         i m      p o    s i  n   g
                            c   o   n s e c u t i v e s e n t e n c e s b e c a u s e                               t h e     d e f e n d         a n     t  i   s
                            n   o   t a d a n g e r o u s o f f e n d e r a n d                                   d o e s        n o t h         a v    e    a   n
                            e   x   t e n s i v e c r i m i n a l r e c o r d w i                               t h i n         t h e m          e a    n i  n   g
                            o   f      t h e s t a t u t e a n d b e c a u s e                                     t h e       t r i a l            c   o u  r   t
                            f   a   i l e d t o c o n s i d e r t h e c r i t e                                 r i a        s e t f o          r t     h i      n
                            S   t   a t e      v .   W i l k e r s o n ,     9 0 5    S .                        W . 2 d          9 3 3          ( T     e n n   .
                            1   9   9 5 ) .

W e   a f f i r m           t h e       j u d g m e n t s       o f       c o n v i c t i o n .




                                                                                        2
                        B e l i n d a         P a l m e r ,         t h e     d e f e n d a n t ’ s             w i f e ,       t e s t i f i e d             t h a t     i n

F e b r u a r y       1 9 9 7 ,       s h e     l i v e d       w i t h       t h e       d e f e n d a n t ,           h e r       t w o     s i s t e r s ,

T a m e k a     a n d       T r a c y       P a r s o n s ,         a n d     h e r       c o u s i n ,         J o h n       G r o s s .           S h e       s a i d

t h a t     s h e     w a s     i n     t h e       h o s p i t a l         f o r       t w o     w e e k s       i n       O c t o b e r         1 9 9 6

f o l l o w i n g       g a s t r o - b y p a s s             s u r g e r y         a n d       t h a t       s h e     r e t u r n e d           t o     t h e

h o s p i t a l       f o r     s e v e n       d a y s       i n     J a n u a r y         1 9 9 7 .           S h e       s a i d       t h a t       o n

F r i d a y ,       F e b r u a r y         1 4 ,     1 9 9 7 ,       s h e     h a d       n o t       y e t     r e t u r n e d           t o     w o r k       a f t e r

g e t t i n g       o u t     o f     t h e     h o s p i t a l .             S h e       s a i d       t h a t       s h e     b e l i e v e d           t h a t       t h e

d e f e n d a n t       s m o k e d         c r a c k       c o c a i n e       p u r c h a s e d             w i t h       h i s     i n c o m e         t a x

r e f u n d     o v e r       t h a t       w e e k e n d       f r o m       V a l e n t i n e ’ s             D a y       u n t i l       s h e       s a w     h i m

o n     M o n d a y     n i g h t       o r     e a r l y       T u e s d a y           m o r n i n g .



                        M r s .       P a l m e r         t e s t i f i e d         t h a t       a t     8 : 0 0       a . m .       o n     T u e s d a y ,

F e b r u a r y       1 8 ,     t h e       d e f e n d a n t         a s k e d         h e r     t o     t a k e       h i m       t o     w o r k ,         b u t     s h e

r e f u s e d       a n d     t o l d       h i m     t o     l e a v e .           S h e       s a i d       t h a t       s h e     w a s       i n     t h e

b a t h r o o m       w h e n       t h e     d e f e n d a n t         s t a b b e d           h e r     i n     t h e       c h e s t ,         b a c k ,       a n d

a r m .       S h e     s a i d       t h a t       e i t h e r       j u s t       b e f o r e         o r     a s     h e     w a s       s t a b b i n g           h e r ,

t h e     d e f e n d a n t         s a i d ,       “ B * * c h ,       I ’ m       g o i n g       t o       p u t     y o u       i n     t h e       M e d . ”

S h e     s a i d     t h a t       a f t e r       h e     s t a b b e d       h e r ,         s h e     l a y       o n     t h e       b a t h r o o m         f l o o r

i n     s h o c k     a n d     y e l l i n g .             S h e     s a i d       t h a t       s h e       h a s     s c a r s         f r o m       a l l     t h r e e

w o u n d s     a n d       t h a t     s h e       h a s     n i g h t m a r e s           a b o u t         t h e     i n c i d e n t .



                        T a m e k a         P a r s o n s       t e s t i f i e d           t h a t       s h e       l i v e d       w i t h       h e r

s i s t e r ,       M r s .     P a l m e r ,         a n d     t h e       d e f e n d a n t           i n     F e b r u a r y           1 9 9 7 .           S h e

s a i d     t h a t     t h e       d e f e n d a n t         l e f t       t h e       h o u s e       F r i d a y         n i g h t ,       F e b r u a r y           1 4 ,

a n d     r e t u r n e d       e a r l y       T u e s d a y         m o r n i n g         a r o u n d         2 : 0 0       a . m .         S h e       s a i d

t h a t     b e t w e e n       8 : 0 0       a n d       8 : 3 0     a . m . ,         s h e     h e a r d       M r s .       P a l m e r         a n d       t h e

d e f e n d a n t       a r g u i n g         i n     t h e     m a s t e r         b e d r o o m .             S h e       s a i d       t h a t       M r s .


                                                                                    3
P a l m e r       h a d       b e e n     o n     t h e       t e l e p h o n e           t h a t       m o r n i n g         w i t h       h e r       f a t h e r

t e l l i n g         h i m     t h a t       s h e     w a s     t i r e d       o f       t h e       d e f e n d a n t           s p e n d i n g           h i s

m o n e y       o n     d r u g s       a n d     t h a t       s h e     w a n t e d           h i m       o u t     o f     h e r       h o u s e .



                          T a m e k a         P a r s o n s       t e s t i f i e d             t h a t       s h e     t h e n       h e a r d         M r s .

P a l m e r       y e l l i n g         a n d     t h a t       s h e     t h o u g h t           t h a t       M r s .       P a l m e r         a n d       t h e

d e f e n d a n t         w e r e       f i g h t i n g ,         b u t       s h e       d i d       n o t     k n o w       t h a t       h e       w a s

s t a b b i n g         h e r .         S h e     s a i d       t h a t       s h e       a n d       h e r     s i s t e r ,         T r a c y         P a r s o n s ,

k i c k e d       o p e n       t h e     b e d r o o m         d o o r       a n d       t h a t       t h e       d e f e n d a n t           c a m e       o u t       o f

t h e     b e d r o o m         a n d     s t a b b e d         t h e m .         S h e         s a i d       t h a t       h e     f i r s t         s t a b b e d         h e r

o n     h e r     a r m       a n d     u n d e r       h e r     a r m ,       u s i n g         a     l a r g e       k i t c h e n           k n i f e .             S h e

s a i d     t h a t       s h e       a n d     h e r     s i s t e r         d i d       n o t       f i g h t       w i t h       t h e       d e f e n d a n t           o r

s a y     a n y t h i n g         t o     h i m       b e f o r e       h e     s t a b b e d           t h e m .           S h e     s a i d         t h a t       h e r

s i s t e r       p u l l e d         h e r     f r o m       t h e     h a l l       i n t o         h e r     r o o m ,         a n d     t h e y       c l o s e d

t h e     d o o r .           S h e     s a i d       t h a t     s h e       k i c k e d         t h e       d o o r       o p e n       i n     o r d e r         t o

h e l p     M r s .       P a l m e r .



                              J o h n     G r o s s       t e s t i f i e d           t h a t         i n     F e b r u a r y         1 9 9 7 ,         h e     l i v e d

o n     J a n s s e n         S t r e e t       w i t h       M r s .     P a l m e r .               H e     s a i d       t h a t       a t     t h a t       t i m e ,

M r s .     P a l m e r         w a s     s i c k       a n d     w a s       h a v i n g         c o m p l i c a t i o n s               f r o m       s u r g e r y .

H e     s a i d       t h a t     o n     t h e       m o r n i n g       o f     F e b r u a r y             1 8 ,     M r s .       P a l m e r         c a l l e d

h e r     f a t h e r         a n d     t o l d       h i m     t h a t       t h e       d e f e n d a n t           h a d       n o t     b e e n       t h e r e

o v e r     t h e       p r e v i o u s         w e e k e n d ,         t h a t       s h e       w a s       t i r e d       o f     i t       a n d     d i d         n o t

w a n t     t o       l i v e     l i k e       t h a t       a n y m o r e ,         a n d       t h a t       s h e       w a n t e d         t o     g e t       a

d i v o r c e .           H e     s a i d       t h a t       M r s .     P a l m e r           a s k e d       t h e       d e f e n d a n t           t o     l e a v e ,

a n d     t h e       d e f e n d a n t         r e s p o n d e d         t h a t         h e     w a s       n o t     g o i n g         a n y w h e r e .               H e

s a i d     t h a t       t h e       d e f e n d a n t         a n d     M r s .         P a l m e r         b e g a n       t o     a r g u e         h e a t e d l y

i n     t h e     l i v i n g         r o o m ,       a n d     t h e y       m o v e d         t o     t h e       m a s t e r       b e d r o o m           a t       t h e


                                                                                      4
d e f e n d a n t ’ s           r e q u e s t .             H e     s a i d       t h a t       t h e     d e f e n d a n t           l o c k e d       t h e

b e d r o o m       d o o r .



                          M r .       G r o s s       t e s t i f i e d           t h a t       h e     c o u l d       h e a r       M r s .     P a l m e r

y e l l i n g .           H e     s a i d       t h a t       h e       w a s     s t a n d i n g         b e h i n d         M r s .       P a l m e r ’ s

s i s t e r s       w h e n       t h e y       k i c k e d         t h e       b e d r o o m         d o o r     o p e n .           H e     s a i d     t h e

d e f e n d a n t         c a m e       t o w a r d         t h e       s i s t e r s         w i t h     a     l a r g e       c h e f ’ s       k n i f e       a n d

b e g a n       s t a b b i n g         t h e m .           H e     s a i d       t h e       k n i f e       w a s     s i x     i n c h e s       l o n g       a n d

a b o u t       t w o     i n c h e s         w i d e .           H e     s a i d       t h a t       t h e     s i s t e r s         d i d     n o t     s a y

a n y t h i n g         t o     t h e     d e f e n d a n t             b e f o r e         t h e     s t a b b i n g         n o r     d i d     t h e y       h a v e

a n y t h i n g         i n     t h e i r       h a n d s .



                          M r .       G r o s s       t e s t i f i e d           t h a t       h e     t u r n e d       a n d       r a n     o u t s i d e       o n t o

t h e     p o r c h       i n t e n d i n g           t o     g e t       h e l p .           H e     s a i d     t h a t       t h e       d e f e n d a n t       r a n

a f t e r       h i m     a n d       s t a b b e d         h i m       o n c e     i n       t h e     r i g h t       s h o u l d e r .           H e     s a i d

t h a t     h e     h a d       n o t     s a i d       a n y t h i n g           t o       t h e     d e f e n d a n t         b e f o r e       t h e

d e f e n d a n t         s t a b b e d         h i m       a n d       t h a t     h e       w a s     o n     t h e     c o r d l e s s         t e l e p h o n e

t r y i n g       t o     g e t       h e l p .         H e       s a i d       t h e       d e f e n d a n t         t h e n     e n t e r e d         t h e

h o u s e ,       g r a b b e d         M r s .       P a l m e r ’ s           p u r s e       a n d     c a r       k e y s ,       a n d     d r o v e       a w a y

i n     h e r     c a r .         H e     s a i d       t h a t         h e     d i d       n o t     k n o w     i f     t h e       d e f e n d a n t         t o o k

t h e     k n i f e       w i t h       h i m     w h e n         h e     l e f t .           H e     s a i d     t h a t       h e     l o s t     a     l o t     o f

b l o o d       f r o m       t h e     s t a b       w o u n d         a n d     t h a t       h e     w a s     t r e a t e d         a n d     r e l e a s e d

f r o m     t h e       h o s p i t a l .



                          T r a c y       P a r s o n s           t e s t i f i e d           t h a t     o n     t h e       m o r n i n g       o f     F e b r u a r y

1 8 ,     1 9 9 7 ,       s h e       w a s     a t     M r s .         P a l m e r ’ s         h o u s e .           S h e     s a i d       t h a t     t h e

d e f e n d a n t         a n d       M r s .     P a l m e r           f i r s t       a r g u e d       i n     t h e       l i v i n g       r o o m .         S h e

s a i d     t h a t       t h e y       w e r e       l o u d       b u t       t h a t       s h e     w a s     n o t       p a y i n g       a t t e n t i o n         t o


                                                                                        5
w h a t     t h e y         w e r e       a r g u i n g         a b o u t .         S h e         s a i d       t h e y       w e n t     i n t o       t h e

b e d r o o m         a n d       M r s .     P a l m e r         s t a r t e d         y e l l i n g .             S h e       s a i d       t h a t     s h e     a n d

h e r     s i s t e r ,           T a m e k a       P a r s o n s ,         k i c k e d           t h e     d o o r       o p e n       a n d     t h a t       s h e

c o u l d       s e e       M r s .       P a l m e r       g a s p i n g         f o r       b r e a t h         o n     t h e       f l o o r     o f     t h e

b a t h r o o m         c o n n e c t e d           t o     t h e       m a s t e r         b e d r o o m .             S h e       s a i d     t h a t     w i t h i n         a

f e w     s e c o n d s ,           t h e     d e f e n d a n t           s t a b b e d           h e r     a n d       h e r       s i s t e r .         S h e     s a i d

t h a t     s h e       w a s       s t a b b e d         i n     t h e     c h e s t         a n d       i n     t h e       u p p e r       b a c k .         S h e

s a i d     t h a t         s h e     d i d       n o t     h a v e       a n y t h i n g           i n     h e r       h a n d s       a n d     d i d     n o t       s a y

a n y t h i n g         t o       t h e     d e f e n d a n t           b e f o r e         h e     s t a b b e d         h e r .



                            T r a c y       P a r s o n s         t e s t i f i e d           t h a t       s h e       i s     f o u r       f e e t ,     e l e v e n

i n c h e s       t a l l         a n d     t h a t       s h e     w e i g h s         o n e       h u n d r e d         f i f t e e n         p o u n d s .             S h e

s a i d     t h a t         s h e     w a s       i n     t h e     h o s p i t a l           f o r       t h r e e       d a y s       a f t e r       t h e

d e f e n d a n t           s t a b b e d         h e r .         S h e     s a i d         t h a t       h e r     l u n g s         c o l l a p s e d         a n d

t h a t     a     c h e s t         t u b e       w a s     i n s e r t e d         t h r o u g h           h e r       s i d e .



                            O n     c r o s s - e x a m i n a t i o n ,                 T r a c y         P a r s o n s         t e s t i f i e d         t h a t       w h e n

t h e y     k i c k e d           t h e     b e d r o o m         d o o r       o p e n ,         T a m e k a       w a s       c l o s e r       t o     t h e

d e f e n d a n t .               S h e     s a i d       t h a t       t h e     d e f e n d a n t             c a m e       o u t     o f     t h e     b e d r o o m

a s     s o o n       a s     t h e       d o o r       o p e n e d .           S h e       s a i d       t h a t       t h e       h a l l w a y       w a s     w i d e

e n o u g h       f o r       t h e       d e f e n d a n t         t o     p a s s         t h r o u g h         e v e n       t h o u g h       s h e     a n d

T a m e k a       w e r e         s t a n d i n g         t h e r e       a n d     t h a t         s h e       w a s     o n l y       p a r t i a l l y

b l o c k i n g         t h e       d o o r w a y .             S h e     s a i d       t h a t         t h e     d e f e n d a n t           s t a b b e d       h e r

f i r s t       i n     t h e       c h e s t ,         t h e n     h e     s t a b b e d           h e r       b a c k       a s     s h e     w a s     t u r n i n g

a w a y     f r o m         h i m .         S h e       s a i d     t h a t       t h e       d e f e n d a n t           t h e n       w e n t     d o w n       t h e

h a l l     a n d       i n t o       t h e       l i v i n g       r o o m .           S h e       s a i d       t h a t       s h e     a n d     T a m e k a         w e n t

i n t o     T a m e k a ’ s           b e d r o o m         a n d       c l o s e d         t h e       d o o r .         S h e       s a i d     s h e     s a w       t h e

d e f e n d a n t           c o m e       o u t     t h e       f r o n t       d o o r ,         g o     b a c k       i n     t h e     h o u s e ,       a n d       c o m e


                                                                                        6
o u t     a g a i n         w i t h         k e y s .             S h e     s a i d       t h a t         s h e       d i d     n o t       s e e     o r       h e a r       h i m

a t t a c k         a n y o n e         a f t e r           h e     w e n t       b a c k         i n     t h e       h o u s e .



                            O f f i c e r             R u s s e l l         S t e v e n s           o f       t h e     M e m p h i s         P o l i c e

D e p a r t m e n t           t e s t i f i e d               t h a t       h e       w a s       o n     d u t y       t h e     m o r n i n g           o f     F e b r u a r y

1 8 ,     1 9 9 7 ,         a n d       t h a t         h e       r e c e i v e d         a       c a l l       t o     g o     t o       4 4 5 2     J a n s s e n .               H e

s a i d     t h a t         w h e n         h e       a r r i v e d ,         t w o       a m b u l a n c e s             w e r e         a l r e a d y         o n     t h e

s c e n e ,         a n d     a t t e n d a n t s                 w e r e     t a k i n g           t w o       f e m a l e s         f r o m       t h e       h o u s e .           H e

s a i d     t h a t         h e     s a w         a     b l e e d i n g           m a l e         o u t s i d e ,         a n d       a     p a r a m e d i c           a d v i s e d

h i m     t h a t       t h r e e           p e o p l e           w e r e     c r i t i c a l l y               i n j u r e d .



                            O f f i c e r             S t e v e n s         s a i d       t h a t         h e     w e n t       i n s i d e         a n d       s a w     M r s .

P a l m e r         l y i n g       i n       t h e         m i d d l e       o f       t h e       l i v i n g         r o o m       f l o o r       o n       h e r     s i d e .

H e     s a i d       t h a t       h e       c o u l d           s e e     t h a t       s h e         w a s     b l e e d i n g           f r o m       h e r       u p p e r

b o d y     b u t       t h a t         a     p i l l o w           d r e n c h e d           w i t h         b l o o d       b l o c k e d         h i s       v i e w       o f

t h e     w o u n d .             H e       s a i d         t h a t       M r s .       P a l m e r           w a s     t a l k i n g         o n     t h e

t e l e p h o n e ,           t r y i n g             t o     g e t       s o m e o n e           t o     t a k e       c a r e       o f     h e r       c h i l d r e n           a n d

t h a t     s h e       w a s       h y s t e r i c a l .                     H e       s a i d         t h a t       M r s .     P a l m e r         t o l d         h i m     t h a t

s h e     h a d       b e e n       f i g h t i n g               w i t h     t h e       d e f e n d a n t             i n     t h e       m a s t e r         b e d r o o m

a n d     t h a t       t h e       f i g h t           h a d       e s c a l a t e d .                 H e     s a i d       t h a t       s h e     t o l d         h i m     t h a t

t h e     d e f e n d a n t             s a i d ,           “ Y o u ’ r e         a     s m a r t         b * * c h .           I ’ m       g o i n g       t o       s e n d       y o u

t o     t h e       M e d ”       a n d       t h e n         h e     s t a b b e d           h e r .



                            O f f i c e r             S t e v e n s         s a i d       t h a t         i n     t h e       m a s t e r       b e d r o o m ,           h e

f o u n d       a     d a y p l a n n e r               o n       t h e     b e d .           I n       t h e     d a y p l a n n e r ,             h e     f o u n d         t h e

d e f e n d a n t ’ s             i d e n t i f i c a t i o n                 a n d       a       g l a s s       c y l i n d e r           u s e d       t o     s m o k e

c r a c k .           H e     s a i d         t h a t         t h e       d o o r       t o       t h e       b e d r o o m       a p p e a r e d           t o       h a v e

b e e n     k i c k e d           o r       f o r c i b l y           p u s h e d         o p e n .


                                                                                              7
                          T h e       d e f e n d a n t           t e s t i f i e d           t h a t         i n     1 9 9 1       h e       r e c e i v e d         a     o n e -

y e a r     s e n t e n c e           f o r     r e c k l e s s           e n d a n g e r m e n t               a n d       a     t w o - y e a r           s e n t e n c e

f o r     t h e f t .           H e     s a i d       t h a t       o n       F e b r u a r y           1 8 ,       1 9 9 7 ,       h e       l i v e d       a t     4 4 5 2

J a n s s e n       w i t h       h i s       w i f e ,         h e r     t w o       s i s t e r s ,           a n d       h e r       c o u s i n .           H e       s a i d

t h a t     a t     t h a t       t i m e ,         h e     h a d       b e e n       w o r k i n g           a t     J o l l y         R o y a l       F u r n i t u r e

f o r     e i g h t       m o n t h s .             H e     s a i d       t h a t       o n       F r i d a y ,         F e b r u a r y             1 4 ,     h e     w e n t

h o m e     a f t e r       w o r k ,         s t a y e d         a t     h i s       h o u s e         f o r       t h r e e       t o       f o u r       h o u r s ,         a n d

t h e n     w e n t       t o     h i s       m o t h e r ’ s           h o u s e .           H e       s a i d       t h a t       h e       l e f t       b e c a u s e

h i s     w i f e ’ s       s i s t e r s           a n d       c o u s i n         a n d     s o m e         o t h e r         p e o p l e         w e r e

p r e p a r i n g         t o     h a v e       a     p a r t y         f u n d e d         b y     t h e i r         i n c o m e         t a x       r e f u n d s .             H e

s a i d     t h a t       h e     h a d       r e c e i v e d           h i s       p a y c h e c k           t h a t       d a y ,       n o t       a n     i n c o m e

t a x     r e f u n d .           H e     s a i d         t h a t       M r s .       P a l m e r         h a d       r e t u r n e d           t o     w o r k       t w o

w e e k s       e a r l i e r         a n d     t h a t         s h e     h a d       j u s t       g o t t e n         h o m e         f r o m       w o r k       w h e n       h e

l e f t .         T h e     d e f e n d a n t             s t a t e d         t h a t       h e     s m o k e d         c r a c k         t h a t       w e e k e n d .



                          T h e       d e f e n d a n t           t e s t i f i e d           t h a t         M r s .       P a l m e r         p i c k e d         h i m       u p

a t     h i s     m o t h e r ’ s         h o u s e         a t     a b o u t         1 2 : 3 5         p . m .       o r       c l o s e       t o     1 : 0 0       a . m .

o n     T u e s d a y .           H e     s a i d         t h a t       h e     a w o k e         a t     6 : 3 0       o r       7 : 0 0       a . m .       a n d

p r e p a r e d         f o r     w o r k .           H e       s a i d       h e     a s k e d         M r s .       P a l m e r         t o       t a k e     h i m       t o

w o r k ,       a n d     t h e y       b e g a n         t o     a r g u e         b e c a u s e         s h e       r e f u s e d           t o     t a k e       h i m       t o

w o r k     a n d       t o l d       h i m     t h a t         s h e     w a n t e d         h i m       o u t       o f       t h e     h o u s e .           H e       s a i d

t h a t     t h e y       a r g u e d         f o r       a b o u t       t w e n t y         m i n u t e s           s t a r t i n g           i n     t h e       l i v i n g

r o o m     a n d       t h e n       c o n t i n u i n g           i n       t h e i r       b e d r o o m           w h e r e         h e     l o c k e d         t h e

d o o r .         H e     s a i d       t h a t       w h e n       h e       r e a l i z e d           t h a t       t h e y       c o u l d         n o t     c o m e         t o

a n     u n d e r s t a n d i n g ,             h e       w e n t       t o     g e t       t h e       c a r       k e y s       f r o m       M r s .       P a l m e r ’ s

p u r s e ,       w h i c h       w a s       h a n g i n g         o n       t h e     b a c k         o f     t h e       b e d r o o m           d o o r .         H e

s t a t e d       t h a t       M r s .       P a l m e r         g r a b b e d         h i m       a r o u n d         t h e       w a i s t         t o     t r y       t o

s t o p     h i m       f r o m       l e a v i n g         i n     t h e       c a r .           H e     s a i d       t h a t         h e     a n d       M r s .


                                                                                        8
P a l m e r       t h e n       g o t     i n t o       a     p h y s i c a l           f i g h t         a n d     t h a t       w h e n       h e r       s i s t e r s

a n d     c o u s i n       h e a r d         t h e m       b u m p i n g         i n t o         t h i n g s ,         t h e y     k i c k e d           o p e n       t h e

b e d r o o m       d o o r .



                          T h e     d e f e n d a n t             t e s t i f i e d           t h a t       w h e n       M r s .       P a l m e r ’ s           s i s t e r s

a n d     c o u s i n       s t a r t e d         t o w a r d           h i m ,       h e     g r a b b e d         a     s t e a k       k n i f e         f r o m         t h e

d r e s s e r       o r     f r o m       a     c h a i r         i n     t h e       b e d r o o m .             H e     s a i d       t h a t       h e       h a d       n o t

p u t     t h e     k n i f e       t h e r e .             H e     s a i d       t h a t         M r s .       P a l m e r       w a s       s t i l l         h o l d i n g

h i m     a r o u n d       t h e       w a i s t       w i t h         h e r     s h o u l d e r           i n     h i s       s t o m a c h         p u s h i n g           h i m

b a c k w a r d       i n t o       t h e       b e d .           H e     s a i d       t h a t       a s       t h e     o t h e r s         r u s h e d         i n t o

t h e     r o o m ,       h e     s t a b b e d         M r s .         P a l m e r         i n     t h e       b a c k .         H e     s a i d         t h a t

T a m e k a       a n d     T r a c y         g o t     o n       h i m       a n d     h e       s t a b b e d         t h e m .



                          T h e     d e f e n d a n t             t e s t i f i e d           t h a t       h e     t h e n       r a n       t o     t h e       b a c k

d o o r     i n     t h e       k i t c h e n .             H e     s a i d       t h a t         M r .     G r o s s       w a s       r u n n i n g           i n     f r o n t

o f     h i m     a n d     t h a t       h e     w e n t         t o     t h e       b a c k       d o o r       t o     a v o i d       M r .       G r o s s ,           w h o

w e n t     t o     t h e       f r o n t       d o o r .           H e       s a i d       t h a t       t h e     b a c k       d o o r       w a s       l o c k e d

a n d     t h a t     h e       w e n t       b a c k       t o     t h e       b e d r o o m         t o       g e t     t h e     k e y s         t o     t h e       d o o r

a n d     t h e     c a r .         H e       s a i d       t h a t       T a m e k a         a n d       T r a c y       w e r e       n o     l o n g e r           i n     t h e

b e d r o o m .           H e     s a i d       t h a t       h e       g o t     t h e       k e y s ,         a s k e d       M r s .       P a l m e r         i f       s h e

w a s     a l r i g h t ,         a n d       r a n     t o       t h e       f r o n t       d o o r .           H e     s a i d       t h a t       M r .       G r o s s

w a s     b l o c k i n g         t h e       f r o n t       d o o r         a n d     h e       s t a b b e d         M r .     G r o s s .             H e     s a i d       h e

t h e n     l e f t       i n     h i s       a n d     M r s .         P a l m e r ’ s           c a r .         H e     s a i d       h e     t r i e d         t o       u s e

t h e     c e l l u l a r         p h o n e       t o       c a l l       9 - 1 - 1         b u t     t h a t       9 - 1 - 1       w a s       n o t

a c c e s s i b l e         i n     t h a t       a r e a .             H e     s a i d       h e     t h e n       c a l l e d         M r s .       P a l m e r ’ s

f a t h e r       a n d     a s k e d         h i m     t o       c o m e       t o     t h e       h o u s e       a n d       c h e c k       o n       e v e r y o n e .

H e     s a i d     t h a t       t h r e e       o r       f o u r       d a y s       l a t e r         h e     t u r n e d       h i m s e l f           i n       t o     t h e

p o l i c e .


                                                                                        9
                          O n     c r o s s - e x a m i n a t i o n ,                   t h e       d e f e n d a n t         t e s t i f i e d           t h a t       M r s .

P a l m e r ’ s       t h r e e -         y e a r - o l d           d a u g h t e r           a n d       T a m e k a ’ s         b a b y     w e r e       a l s o       i n

t h e     h o u s e       a t     t h e       t i m e       o f     t h e       i n c i d e n t .           H e     a d m i t t e d         t h a t       o n     t h a t

m o r n i n g ,       h e       a n d     M r s .       P a l m e r         a r g u e d         i n       p a r t     o v e r       h i s     d r u g       u s e .           H e

s a i d     t h a t       h e     d i d       n o t     h a v e         t h e     k n i f e         u n t i l       a l l     f o u r       p e o p l e         c a m e       i n

t h e     b e d r o o m         a n d     t h a t       a s       h e     w a s       s t a b b i n g           t h e m ,     t h e y       w e r e       s t i l l

a t t a c k i n g         h i m .         H e     s a i d         t h a t       a t     t h e       t i m e       T r a c y       a t t a c k e d         h i m ,       h e

h a d     n o t     y e t       s t a b b e d         T a m e k a .             H e     a d m i t t e d           t h a t     h e       s t a b b e d       M r .

G r o s s     i n     t h e       b a c k .           H e     s a i d       i t       w a s     n e c e s s a r y           t o     s t a b       t h e     v i c t i m s

b e c a u s e       h e     t h o u g h t         t h a t         h e     w a s       b e i n g       a t t a c k e d .             H e     s a i d       t h a t       h e

d i d     n o t     k n o w       i f     a n y o n e         h a d       a n y t h i n g           i n     t h e i r       h a n d s       w h e n       t h e y

a t t a c k e d       h i m .           H e     s a i d       t h a t       h e       d i d     n o t       h a v e     t o       g o     t h e     h o s p i t a l

a f t e r     t h e       i n c i d e n t         a n d       t h a t       h e       w a s     t r e a t e d         b y     h i s       m o t h e r .           H e

s a i d     t h a t       h e     w a s       f i v e       f e e t ,       e l e v e n         i n c h e s         t a l l       a n d     w e i g h e d         o n e

h u n d r e d       s e v e n t y         p o u n d s .



                          B a s e d       o n     t h e       f o r e g o i n g             e v i d e n c e ,         t h e       j u r y     c o n v i c t e d           t h e

d e f e n d a n t         o f     a t t e m p t e d           s e c o n d         d e g r e e         m u r d e r       f o r       t h e     a t t a c k         o n

M r s .     P a l m e r         a n d     a g g r a v a t e d             a s s a u l t         f o r       t h e     s t a b b i n g         o f     T a m e k a         a n d

T r a c y     P a r s o n s           a n d     M r .       G r o s s .



                                          I .     A T T E M P T E D             S E C O N D         D E G R E E       M U R D E R

                          T h e       d e f e n d a n t           c o n t e n d s           t h a t       a t t e m p t e d         s e c o n d       d e g r e e

m u r d e r       d o e s       n o t     c o n s t i t u t e             a n     o f f e n s e           i n     T e n n e s s e e         b e c a u s e         t h e

r e q u i r e m e n t           o f     s p e c i f i c           i n t e n t         i n     t h e       a t t e m p t       s t a t u t e         c a n n o t         b e

c o m b i n e d       w i t h         t h e     l e s s e r         m e n s       r e a       o f     “ k n o w i n g ”           r e q u i r e d         f o r

s e c o n d       d e g r e e         m u r d e r .           T h e       d e f e n d a n t           a r g u e s       t h a t         t h i s     c a s e       i s

a n a l o g o u s         t o     S t a t e       v .       K i m b r o u g h ,             9 2 4     S . W . 2 d       8 8 8       ( T e n n .       1 9 9 6 ) ,         i n


                                                                                       10
w h i c h       t h e     T e n n e s s e e         S u p r e m e         C o u r t       h e l d     t h a t       t h e       a t t e m p t        s t a t u t e

c o u l d       n o t     b e     c o m b i n e d       w i t h       t h e       f e l o n y       m u r d e r         s t a t u t e        b e c a u s e       o n e

c o u l d       n o t     i n t e n d     t o       c o m m i t       a     r e c k l e s s         a c t .         T h e       s t a t e      c o n t e n d s

t h a t     t h e       a n a l y s i s       i n     K i m b r o u g h           d o e s     n o t     a p p l y         b e c a u s e        o n e     c a n

i n t e n d       t o     a c t     k n o w i n g l y .           W e       a g r e e .



                          I n i t i a l l y ,         t h e     s t a t e         a s s e r t s       t h a t       a l t h o u g h          t h e

d e f e n d a n t         o b j e c t e d       t o     t h e     c h a r g i n g           o f     t h e     o f f e n s e          o f     s e c o n d

d e g r e e       m u r d e r       d u r i n g       t h e     t r i a l ,         t h e     d e f e n d a n t           h a s      a b a n d o n e d       t h i s

i s s u e       b y     f a i l i n g     t o       r a i s e     i t       i n     h i s     m o t i o n       f o r       a     n e w      t r i a l .         S e e

T . R . A . P .         3 ( e ) .       H o w e v e r ,         w e       m a y     p r o p e r l y         r e v i e w         i t s      m e r i t s

b e c a u s e         d e c i d i n g     t h i s       i s s u e         i n     t h e     d e f e n d a n t ’ s           f a v o r        w o u l d     l e a d

t o   d i s m i s s a l           o f   t h e       c h a r g e s         r a t h e r       t h a n     t o     a       n e w     t r i a l .



                          I n     K i m b r o u g h ,         o u r       s u p r e m e       c o u r t       h e l d       t h a t        t h e     s p e c i f i c
                                                                                                                            1
i n t e n t       r e q u i r e d       b y     t h e     c r i m i n a l           a t t e m p t       s t a t u t e             w a s     i n c o n s i s t e n t

w i t h     f e l o n y         m u r d e r     b e c a u s e         a t t e m p t         r e q u i r e s         a     s p e c i f i c          i n t e n t ,



            1
                Tenn. Code Ann. § 39-12-101 defines criminal attempt as follows:

            (a) A person commits criminal attempt who, acting with the kind of
            culpability otherwise required for the offense:

                          (1) Intentionally engages in action or causes a result that
                          wou ld constitute an offense if the circumstances
                          surrounding the conduct were as the person believes them
                          to be;
                          (2) Acts with intent to cause a result that is an element o f
                          the offense, and believ es th e con duc t will ca use the re sult
                          without further conduct on the person’s part; or
                          (3) Acts w ith intent to com plete a course of action or cause
                          a result th at would constitute the offense, under the
                          circumstances surrounding the conduct as the person
                          believes them to be, and the conduct constitutes a
                          substantial step toward the commission of the offense.

            (b) Conduct does not constitute a substantial step under subdivision (a)(3) unless the person’s
            entire course of action is corroborative of the intent to commit the offense.

            (c) It is no defense to prosecution for criminal attempt that the offense attempted was actually
            committed.

                                                                                   11
a n d     o n e     c a n n o t         i n t e n d         t o     c o m m i t       a n       u n i n t e n t i o n a l               a c t .           9 2 4     S . W . 2 d

a t     8 9 0 .       “ S e c o n d           d e g r e e         m u r d e r       i s     .     .     .     [ a ]       k n o w i n g           k i l l i n g         o f

a n o t h e r . ”         T e n n .         C o d e     A n n .       §     3 9 - 1 3 - 2 1 0 .               W i t h         r e g a r d         t o     a t t e m p t e d

s e c o n d       d e g r e e         m u r d e r ,         t h i s       c o u r t       h a s       n o t e d       t h a t         u n l i k e         a     m e n s       r e a

o f     r e c k l e s s n e s s ,             t h e     m e n t a l         s t a t e s         o f     i n t e n t i o n a l               o r     k n o w i n g         b o t h

“ i n v o l v e       a     l e v e l         o f     c o n s c i o u s           a w a r e n e s s           a n d       v o l i t i o n a l ,

a f f i r m a t i v e           c o n d u c t . ”             S t a t e       v .     D a l e         N o l a n ,         N o .       0 1 C 0 1 - 9 5 1 1 - C C -

0 0 3 8 7 ,       S e q u a t c h i e           C o u n t y ,         s l i p       o p .       a t     1 8     n . 9         ( T e n n .         C r i m .       A p p .

J u n e     2 6 ,     1 9 9 7 ) ,           a p p .     d e n i e d         ( T e n n .         M a r .       2 ,     1 9 9 8 )         ( d e c l i n i n g             t o

r e c o g n i z e         t h e       o f f e n s e         o f     a t t e m p t e d           c r i m i n a l l y             n e g l i g e n t

h o m i c i d e ) .



                          T h i s       c o u r t       h a s       c o n t i n u o u s l y             r e c o g n i z e d             t h e       o f f e n s e         o f

a t t e m p t e d         s e c o n d         d e g r e e         m u r d e r .           S e e       S t a t e       v .       C r a i g         B r y a n t ,         N o .

0 2 C 0 1 - 9 7 0 7 - C R - 0 0 2 8 6 ,                 S h e l b y         C o u n t y ,         s l i p       o p .         a t     1 3     ( T e n n .         C r i m .

A p p .     J a n .       8 ,       1 9 9 9 ) ,       a p p l i c .         f i l e d       ( T e n n .         M a r .         9 ,     1 9 9 9 ) ;           e . g . ,

S t a t e     v .     E l d r i d g e ,             9 5 1     S . W . 2 d         7 7 5 ,       7 7 9       ( T e n n .         C r i m .         A p p .       1 9 9 7 )

( u p h o l d i n g         j u r y         c h a r g e       o n     a t t e m p t e d           s e c o n d         d e g r e e           m u r d e r ) ;         G r a n t

C .     I v e y     v .     S t a t e ,         N o .       0 1 C 0 1 - 9 8 0 1 - C C - 0 0 0 5 2 ,                   R u t h e r f o r d               C o u n t y ,

s l i p     o p .     a t       4     ( T e n n .       C r i m .         A p p .     A p r .         2 0 ,     1 9 9 9 )           ( h o l d i n g           t h a t

r e t r i a l       f o r       a t t e m p t e d           s e c o n d       d e g r e e         m u r d e r         d i d         n o t     v i o l a t e         d o u b l e

j e o p a r d y ) ;         S t a t e         v .     J o s e       H o l m e s ,         N o .       0 2 C 0 1 - 9 5 0 5 - C R - 0 0 1 5 4 ,                     S h e l b y

C o u n t y ,       s l i p         o p .     a t     3 - 4       ( T e n n .       C r i m .         A p p .       D e c .         1 0 ,     1 9 9 7 ) ,         a p p .

d e n i e d       ( T e n n .         S e p t .       2 1 ,       1 9 9 8 )       ( r e v e r s i n g           a t t e m p t e d             f e l o n y         m u r d e r

c o n v i c t i o n         u n d e r         K i m b r o u g h           a n d     r e m a n d i n g           f o r         r e t r i a l         o n       a t t e m p t e d

s e c o n d       d e g r e e         m u r d e r ) ;         S t a t e       v .     F r e d e r i c k             R .       P o r t e r ,         N o .       0 3 C 0 1 -

9 6 0 6 - C C - 0 0 2 3 8 ,             A n d e r s o n           C o u n t y ,       s l i p         o p .     a t       5     ( T e n n .         C r i m .       A p p .

O c t .     2 4 ,     1 9 9 7 ) ,           a p p l i c .         f i l e d       ( T e n n .         A p r .       2 ,       1 9 9 8 )       ( h o l d i n g           t h a t


                                                                                      12
t h e     e v i d e n c e           w a s        s u f f i c i e n t                      t o     s u p p o r t         t h e       a t t e m p t e d              s e c o n d

d e g r e e       m u r d e r         c o n v i c t i o n ) .                             I n     K i m b r o u g h ,           t h e       s u p r e m e              c o u r t

i n d i c a t e d         t h a t       t h e               c o n c e r n s               r a i s e d         b y     c o m b i n i n g               t h e     a t t e m p t

s t a t u t e       w i t h         f e l o n y                 m u r d e r           w e r e         n o t     i m p l i c a t e d           b y         a t t e m p t e d

m u r d e r :

                          O   f c o u           r s e ,             i    t g o         e s w i t h o u t s a y i n g                    t h a     t        i f     a   n
                          a   c c u s e     d                 a c t       u a l l    y        p o s s e s s e s    t h e                    r e        q u i s i   t   e
                          i   n t e n t         t       o       k i     l l ,       h e o r s h e m a y b e c h                          a r g         e d w i     t   h
                          a   t t e m p      t e        d        m u     r d e r     .        W e s i m p l y b e l i e                 v e           t h a t      i   t
                          i   s l o g       i c     a       l l y          a n d        l e g a l l y i m p o s s i b l e                 t o          a t t e m   p   t
                          t   o p e r        p e        t    r a t      e a n            u n i n t e n t i o n a l k i l l               i n g         .

9 2 4     S . W . 2 d         a t     8 9 2 .                   W e       h o l d         t h a t       t h e       i n t e n t       t o     c o m m i t              a     k n o w i n g

a c t     i s     n e i t h e r         l o g i c a l l y                         n o r     l e g a l l y           i m p o s s i b l e .                  T h u s ,         a n

a t t e m p t       t o       c o m m i t               s e c o n d               d e g r e e         m u r d e r       i s     a     c r i m i n a l              o f f e n s e         i n

T e n n e s s e e .



                                                                        I I .       J U R Y       I N S T R U C T I O N S

                          T h e       d e f e n d a n t                       c o n t e n d s           t h a t       t h e     t r i a l             c o u r t ’ s          f a i l u r e

t o     i n s t r u c t         t h e       j u r y                t h a t          t h e       d e f e n d a n t           m u s t     h a v e            “ i n t e n d e d ”           t h e

k i l l i n g       w a s       a     f u n d a m e n t a l                         o r     p l a i n         e r r o r .           S e e     S t a t e            v .

S t e p h e n s o n ,           8 7 8       S . W . 2 d                   5 3 0 ,         5 5 3 - 5 4         ( T e n n .       1 9 9 4 )             ( “ a     t r i a l          c o u r t

j u d g e ’ s       f a i l u r e           t o             g i v e           a     j u r y       c h a r g e         o n     m a t t e r s             c h a r a c t e r i z e d              a s

‘ f u n d a m e n t a l ’             m a y             b e        f o u n d          t o       b e     e r r o r       r e q u i r i n g               r e v e r s a l            d e s p i t e

t h e     f a c t     t h a t         t h e             d e f e n d a n t                 d i d       n o t     r e q u e s t         t h e           o m i t t e d

i n s t r u c t i o n s ” ) ;               T e n n .                   R .       C r i m .       P .      5 2 ( b ) .          T h e       d e f e n d a n t                a l s o

a r g u e s       t h a t       t h e       t r i a l                   c o u r t         e r r o n e o u s l y             i n s t r u c t e d               t h e        j u r y     t h a t

i n     o r d e r     t o       f i n d          t h e             d e f e n d a n t              g u i l t y         o f     a t t e m p t e d               s e c o n d          d e g r e e

m u r d e r ,       t h e       d e f e n d a n t                       m u s t       h a v e         c o m m i t t e d         a     “ k n o w i n g ”                h o m i c i d e .

T h e     s t a t e       r e s p o n d s                   t h a t           t h e       t r i a l        c o u r t        c o r r e c t l y             i n s t r u c t e d            t h e

j u r y     o n     a t t e m p t e d                   s e c o n d               d e g r e e         m u r d e r .           W e     a g r e e .



                                                                                                      13
                          T h e           s t a t e                 i n i t i a l l y                 a r g u e s       t h a t            t h e       d e f e n d a n t         h a s

w a i v e d     t h i s           i s s u e                   f o r     f a i l i n g                 t o       i n c l u d e        i t         i n     h i s       m o t i o n       f o r     n e w

t r i a l .         B e c a u s e               w e             b e l i e v e            t h a t            a     j u r y     i n s t r u c t i o n                  w h i c h     d i d       n o t

a c c u r a t e l y           c h a r g e                     t h e     r e q u i s i t e                   m e n t a l       s t a t e             w o u l d        s u b s t a n t i a l l y

a f f e c t     t h e         d e f e n d a n t ’ s                         r i g h t s ,               w e       w i l l     a d d r e s s              t h e       m e r i t s       o f     t h i s

i s s u e     i n       o r d e r             t o             d o     s u b s t a n t i a l                     j u s t i c e .              S e e       T e n n .       R .     C r i m .       P .

5 2 ( b ) .



                          K i m b r o u g h                         h o l d s         t h a t           a n       a t t e m p t            t o      c o m m i t        m u r d e r

e n t a i l s       a     s p e c i f i c                       i n t e n t           t o         k i l l .           9 2 4     S . W . 2 d              a t     8 9 1 .         I n

E l d r i d g e ,         t h i s             c o u r t               a p p r o v e d                 t h e       f o u r t h        e d i t i o n             o f     t h e     p a t t e r n

j u r y     i n s t r u c t i o n                   b e c a u s e                  t h i s            i n s t r u c t i o n                “ e x p r e s s l y           i n c l u d e s         t h e

d e f e n d a n t ’ s             i n t e n t                   t o     c o m m i t               t h e         s p e c i f i c            o f f e n s e         a s     a n     e s s e n t i a l

e l e m e n t . ”             9 5 1           S . W . 2 d               a t        7 7 9          ( n o t i n g         t h a t            t h i s       i n s t r u c t i o n           h a d

n o t     b e e n       p u b l i s h e d                       a t     t h e         t i m e           o f       t r i a l ) ;            s e e       T . P . I . - - C r i m .             4 . 0 1

( 4 t h     e d .       1 9 9 5 ) .                 I n             t h e       p r e s e n t               c a s e ,       t h e          t r i a l       c o u r t       u s e d       t h e

f o u r t h     e d i t i o n                 o f             t h e     p a t t e r n                 i n s t r u c t i o n                o n      a t t e m p t ,        c h a r g i n g         a s

f o l l o w s :

                                            F o r y o u                                       t o f i n d a p e r s o n g u i l t y o f
                          c r i m i n a l a t t e m p t ,                                      t h e s t a t e m u s t h a v e p r o v e n
                          b e y o n d a r e a s o n a b l                                    e d o u b t t h e e x i s t e n c e o f t h e
                          f o l l o w i n g e s s e n t i a                                   l e l e m e n t s :

                          t h a t     t h e   d e f e n d a n t     i n t e n d e d                                                  t o            c o m m i t     t h e
                          s p e c i f i c   o f f e n s e       o f    M u r d e r                                                  i n            t h e      S e c o n d
                          D e g r e e ; a n d

                          t   h   a   t         t h e d e                 f e     n d a n    t            d i d     s o m e a c t                     o r c a u s e d
                          s   o   m   e   t   h i n g                    t o             h   a p       p e n           t h a t     w o              u l d        h a v e
                          c   o   n   s   t   i t u t e d               M u     r d e r         i     n t h e        S e c o n d D e g               r e e i f t h e
                          d   e   f   e   n   d a n t ’ s                 b e      l i e f    s          a t t h     e t i m e h e                     a c t e d h a d
                          i   n       f   a   c t b e e n                   t    r u e ;          o    r

                          t   h   a   t t h           e d e f e n d a n t d i d s o m e a c t i n t e n                                                     d i n g t o
                          c   a   u   s e a               n
                                                         e s s e n t i a l e l e m e n t o f M u r d e r                                                       i n t h e
                          S   e   c   o n d          D e g r e e      t o  o c c u r ,   a n d a t     t h                                                   e     t i m e
                          b   e   l   i e v e       d t h e a c t w o u l d c a u s e t h e e l e                                                          m e n t t o


                                                                                                            14
                        o c c u r       w i t h o u t                        f u r t h e r              a c t i o n           o n              t h e
                        d e f e n d a n t ’ s p a r t ;                      o r

                        t   h   a    t t h e d e f e n d a n t d i d                            s o m e a c t i n t e n d i n            g         t   o
                        c   o   m   p l e t e a c o u r s e o f a c                          t i o n o r c a u s e a r e                     s u   l   t
                        t   h   a   t w o u l d c o n s t i t u t e                            M u r d e r i n t h e S e                     c o   n   d
                        D   e   g   r e e        u n d e r        t h e       c i             r c u m s t a n c e s ,        a s               t   h   e
                        d   e   f   e n d a n t b e l i e v e d t h e m                         t o b e a t t h e t i m e ,                    a   n   d
                        h   i   s       a c t i o n s c o n s t i t u t e                     d a s u b s t a n t i a l                      s t   e   p
                        t   o   w   a r d t h e c o m m i s s i o n o                        f M u r d e r i n t h e S e                     c o   n   d
                        D   e   g   r e e .            T h e       d e f e n d a             n t ’ s      a c t i o n s       d o              n   o   t
                        c   o   n   s t i t u t e         a     s u b s t a n t              i a l      s t e p      u n l e s s               t   h   e
                        d   e   f   e n d a n t ’ s e n t i r e c o u                      r s e o f a c t i o n c l e                       a r   l   y
                        s   h   o   w s      h i s      i n t e n t       t o               c o m m i t       M u r d e r      i n             t   h   e
                        S   e   c   o n d D e g r e e .

( e m p h a s i s       a d d e d ) .               B e c a u s e         t h e      t r i a l       c o u r t        s p e c i f i c a l l y                c h a r g e d

t h a t     t h e     j u r y         m u s t       f i n d       t h a t       t h e      d e f e n d a n t          i n t e n d e d          t o         c o m m i t

s e c o n d     d e g r e e           m u r d e r ,         w e      h o l d      t h a t       t h e     i n s t r u c t i o n              w a s         p r o p e r .

T h e     t r i a l     c o u r t ’ s             f u r t h e r        i n s t r u c t i o n            t h a t       s e c o n d       d e g r e e              m u r d e r

r e q u i r e s       t h a t         t h e       d e f e n d a n t          a c t      k n o w i n g l y         d o e s     n o t          d e t r a c t           f r o m

t h e     a c c u r a c y           o f     t h i s       i n s t r u c t i o n .



                                                      I I I .       C O N S E C U T I V E            S E N T E N C E S

                        T h e         d e f e n d a n t           c o n t e n d s          t h a t      t h e     t r i a l       c o u r t            e r r e d         i n

i m p o s i n g       c o n s e c u t i v e               s e n t e n c e s          b e c a u s e        h e     i s     n o t     a        d a n g e r o u s

o f f e n d e r ,       h e         d o e s       n o t     h a v e       a n     e x t e n s i v e         c r i m i n a l         r e c o r d              w i t h i n

t h e     m e a n i n g         o f       t h e     s t a t u t e ,          a n d      t h e     t r i a l       c o u r t       f a i l e d              t o

c o n s i d e r       t h e         c r i t e r i a         s e t      f o r t h        i n     S t a t e       v .     W i l k e r s o n ,                9 0 5     S . W . 2 d

9 3 3     ( T e n n .       1 9 9 5 ) .             T h e       s t a t e       c o n t e n d s         t h a t       c o n s e c u t i v e                s e n t e n c e s

w e r e     p r o p e r .             W e     a g r e e .



                        A p p e l l a t e              r e v i e w        o f     s e n t e n c i n g           i s     d e   n o v o          o n         t h e     r e c o r d

w i t h     a   p r e s u m p t i o n               t h a t       t h e      t r i a l        c o u r t ' s       d e t e r m i n a t i o n s                    a r e

c o r r e c t .         T e n n .           C o d e       A n n .      § §      4 0 - 3 5 - 4 0 1 ( d ) ,             - 4 0 2 ( d ) .              A s       t h e

S e n t e n c i n g         C o m m i s s i o n             C o m m e n t s          t o      t h e s e     s e c t i o n s         n o t e ,              t h e     b u r d e n


                                                                                        15
i s     n o w     o n       t h e           a p p e a l i n g                    p a r t y         t o     s h o w       t h a t       t h e                     s e n t e n c i n g               i s

i m p r o p e r .               T h i s             m e a n s                t h a t       i f     t h e       t r i a l       c o u r t                     f o l l o w e d               t h e

s t a t u t o r y           s e n t e n c i n g                          p r o c e d u r e ,             m a d e       f i n d i n g s                       o f       f a c t         t h a t       a r e

a d e q u a t e l y             s u p p o r t e d                        i n     t h e       r e c o r d ,         a n d       g a v e                   d u e         c o n s i d e r a t i o n

a n d     p r o p e r           w e i g h t               t o            t h e       f a c t o r s         a n d       p r i n c i p l e s                          t h a t        a r e       r e l e v a n t

t o     s e n t e n c i n g                 u n d e r                  t h e     1 9 8 9         S e n t e n c i n g           A c t ,                   w e        m a y      n o t         d i s t u r b

t h e     s e n t e n c e               e v e n           i f            a     d i f f e r e n t           r e s u l t         w e r e                   p r e f e r r e d .                   S t a t e         v .

F l e t c h e r ,           8 0 5           S . W . 2 d                  7 8 5 ,       7 8 9       ( T e n n .         C r i m .       A p p .                      1 9 9 1 ) .



                            H o w e v e r ,                   " t h e            p r e s u m p t i o n             o f       c o r r e c t n e s s                           w h i c h

a c c o m p a n i e s               t h e           t r i a l                c o u r t ' s         a c t i o n         i s     c o n d i t i o n e d                           u p o n         t h e

a f f i r m a t i v e               s h o w i n g                      i n     t h e       r e c o r d         t h a t       t h e     t r i a l                       c o u r t           c o n s i d e r e d

t h e     s e n t e n c i n g                     p r i n c i p l e s                  a n d       a l l       r e l e v a n t         f a c t s                       a n d

c i r c u m s t a n c e s " .                          S t a t e               v .     A s h b y ,         8 2 3       S . W . 2 d                  1 6 6 ,            1 6 9       ( T e n n .

1 9 9 1 ) .           I n       t h i s             r e s p e c t ,                  f o r       t h e     p u r p o s e         o f                m e a n i n g f u l                    a p p e l l a t e

r e v i e w ,

                            t   h   e         t    r i a l              c o u r t m u s t p l a c e o n                          t h e                    r e     c o r d      i   t   s
                            r   e   a   s   o     n s f           o r         a r r i v i n g a t t h e f i                       n a l                    s e     n t e n   c i   n   g
                            d   e   c   i   s     i o n ,                    i d e n t i f y         t h e        m i              t i g            a      t i     n g         a   n   d
                            e   n   h   a   n     c e m e     n        t f a c t o r s f o u n d , s t a t                         e t              h      e       s p e c   i f   i   c
                            f   a   c   t   s           s u        p    p o r t i n g        e a c h       e n h a n             c e m         e         n t           f a   c t   o   r
                            f   o   u   n   d     , a n           d        a r t i c u l a t e h o w t h e                        m i t         i         g a     t i n g      a   n   d
                            e   n   h   a   n     c e m e     n        t f a c t o r s h a v e b e e n                               e v   a            l u      a t e d       a   n   d
                            b   a   l   a   n     c e d       i        n d e t e r m i n i n g t h e s e n                         t e n            c      e .         T .   C .   A   .
                            §       4   0   -     3 5 - 2     1        0 ( f ) ( 1 9 9 0 ) .

S t a t e       v .     J o n e s ,                 8 8 3              S . W . 2 d         5 9 7 ,       5 9 9     ( T e n n .         1 9 9 5 ) .


                            A l s o ,               i n       c o n d u c t i n g                  a     d e     n o v o       r e v i e w ,                        w e      m u s t         c o n s i d e r

( 1 )     t h e       e v i d e n c e ,                   i f            a n y ,       r e c e i v e d           a t     t h e       t r i a l                      a n d      s e n t e n c i n g

h e a r i n g ,         ( 2 )           t h e          p r e s e n t e n c e                     r e p o r t ,         ( 3 )     t h e                   p r i n c i p l e s                 o f

s e n t e n c i n g             a n d             a r g u m e n t s                  a s     t o       s e n t e n c i n g           a l t e r n a t i v e s ,                               ( 4 )       t h e

n a t u r e       a n d         c h a r a c t e r i s t i c s                              o f     t h e       c r i m i n a l         c o n d u c t ,                         ( 5 )         a n y



                                                                                                         16
m i t i g a t i n g           o r     s t a t u t o r y             e n h a n c e m e n t             f a c t o r s ,         ( 6 )       a n y     s t a t e m e n t

t h a t     t h e       d e f e n d a n t             m a d e       o n     h i s       o w n       b e h a l f     a n d       ( 7 )       t h e     p o t e n t i a l

f o r     r e h a b i l i t a t i o n                 o r     t r e a t m e n t .               T e n n .       C o d e       A n n .       § §     4 0 - 3 5 - 1 0 2 ,           -

1 0 3 ,     - 2 1 0 ;         s e e     A s h b y ,           8 2 3       S . W . 2 d         a t     1 6 8 ;     S t a t e         v .     M o s s ,       7 2 7

S . W . 2 d       2 2 9       ( T e n n .           1 9 8 6 ) .



                          T h e       s e n t e n c e             t o     b e     i m p o s e d         b y     t h e     t r i a l         c o u r t       f o r     a

C l a s s       B ,     C ,     D     o r       E     f e l o n y         i s     p r e s u m p t i v e l y             t h e       m i n i m u m         i n     t h e

r a n g e       i f     n e i t h e r           e n h a n c e m e n t             n o r       m i t i g a t i n g         f a c t o r s           a r e     p r e s e n t .

T e n n .       C o d e       A n n .       §       4 0 - 3 5 - 2 1 0 ( c ) .                 P r o c e d u r a l l y ,             t h e     t r i a l         c o u r t     i s

t o     i n c r e a s e         t h e       s e n t e n c e             w i t h i n       t h e       r a n g e     b a s e d         u p o n       t h e

e x i s t e n c e         o f       e n h a n c e m e n t               f a c t o r s         a n d ,     t h e n ,       r e d u c e         t h e       s e n t e n c e

a s     a p p r o p r i a t e           f o r         a n y       m i t i g a t i n g           f a c t o r s .           T e n n .         C o d e       A n n .     §     4 0 -

3 5 - 2 1 0 ( d ) ,           ( e ) .           T h e       w e i g h t         t o     b e     a f f o r d e d         a n     e x i s t i n g           f a c t o r       i s

l e f t     t o       t h e     t r i a l           c o u r t ' s         d i s c r e t i o n           s o     l o n g       a s     i t     c o m p l i e s         w i t h

t h e     p u r p o s e s           a n d       p r i n c i p l e s             o f     t h e       1 9 8 9     S e n t e n c i n g           A c t       a n d     i t s

f i n d i n g s         a r e       a d e q u a t e l y             s u p p o r t e d           b y     t h e     r e c o r d .             T e n n .       C o d e       A n n .

§     4 0 - 3 5 - 2 1 0 ,           S e n t e n c i n g             C o m m i s s i o n             C o m m e n t s ;         M o s s ,       7 2 7       S . W . 2 d       a t

2 3 7 ;     S e e       A s h b y ,         8 2 3         S . W . 2 d       a t       1 6 9 .



                          A t       t h e       s e n t e n c i n g             h e a r i n g ,         t h e     d e f e n d a n t           t e s t i f i e d           t h a t

h e     h a d     a p o l o g i z e d               b y     t e l e p h o n e           t o     a l l     o f     t h e       v i c t i m s         a n d       t h a t     h e

u n d e r s t o o d           t h a t       w h a t         h e     d i d       w a s     w r o n g       a l t h o u g h           a t     t h e     t i m e ,       h e

t h o u g h t         t h a t       t h e       v i c t i m s           w e r e       t r y i n g       t o     h u r t       h i m .         H e     s a i d       t h a t

h e     c a r e d       d e e p l y         f o r         a l l     o f     t h e       v i c t i m s .           O n     c r o s s - e x a m i n a t i o n ,                 h e

s a i d     t h a t       t h e       s t a b b i n g s             w e r e       a     m i s t a k e ,         t h a t       h e     t o o k       f u l l

r e s p o n s i b i l i t y             f o r         w h a t       h a p p e n e d           t h a t     d a y ,       a n d       t h a t       t h e     i n c i d e n t

a r o s e       o u t     o f       p a s s i o n .


                                                                                          17
                            T h e       p r e s e n t e n c e         r e p o r t         r e v e a l s         t h a t     t h e       t h e n       t h i r t y -

o n e - y e a r - o l d             d e f e n d a n t         g r a d u a t e d           f r o m       h i g h     s c h o o l         a n d       w o r k e d       i n

s h i p p i n g         a n d       r e c e i v i n g         a t     J o l l y       R o y a l         f r o m     A u g u s t         1 9 9 6       t h r o u g h

F e b r u a r y         1 9 9 7 .           P r i o r       t o     t h i s ,       h e     h a d       w o r k e d       e i g h t         m o n t h s       f o r

K r o g e r       a s       a n     o v e r n i g h t         s t o c k e r ,         a n d       i n     1 9 8 7 ,       h e     h a d       w o r k e d         t h r e e

a n d     o n e - h a l f           m o n t h s       a t     E l     C h i c o       a s     a     d i s h w a s h e r .               I n     t h e

p r e s e n t e n c e             r e p o r t ,       t h e       d e f e n d a n t         a d m i t t e d         t h a t       h e       b e g a n       u s i n g

d r u g s       i n     1 9 8 7         f o l l o w i n g         d e a t h s       i n     h i s       f a m i l y       a n d     t h a t         h e     u s e d       t h e

d r u g s       t o     c o p e         w i t h     h i s     g r i e f .           T h e     p r e s e n t e n c e             r e p o r t         r e f l e c t s         a

s u b s t a n t i a l             p r i o r       c r i m i n a l         h i s t o r y ,         i n c l u d i n g         c o n v i c t i o n s             i n     1 9 9 5

f o r     e v a d i n g           a r r e s t ;       i n     1 9 9 1       f o r     r e c k l e s s           e n d a n g e r m e n t             n o t

i n v o l v i n g           a     w e a p o n ,       t h e f t       o f       p r o p e r t y         v a l u e d       a t     f i v e       h u n d r e d         t o

o n e     t h o u s a n d           d o l l a r s ,         a g g r a v a t e d           a s s a u l t ,         a n d     s i m p l e         a s s a u l t ;           a n d

i n     1 9 8 9       f o r       t h r e e       w e a p o n s       o f f e n s e s .             O n     J a n u a r y         1 0 ,       1 9 9 0 ,       t h e

d e f e n d a n t           v i o l a t e d         t w o     c o n d i t i o n s           o f     t h e       p r o b a t i o n           s t e m m i n g         f r o m

h i s     w e a p o n s           o f f e n s e s .           A d d i t i o n a l l y ,             t h e       d e f e n d a n t           w a s     c o n v i c t e d

o f     f o u r       d r i v i n g -         r e l a t e d         o f f e n s e s         b e t w e e n         O c t o b e r         1 9 9 0       a n d       M a y

1 9 9 7 .



                            T h e       t r i a l     c o u r t       e n h a n c e d         t h e       d e f e n d a n t ’ s             s e n t e n c e ,

f i n d i n g         t h a t       w i t h       r e g a r d       t o     e n h a n c e m e n t           f a c t o r         ( 1 ) ,       T e n n .       C o d e

A n n .     §     4 0 - 3 5 - 1 1 4 ,             t h e     p r e s e n t e n c e           r e p o r t         r e v e a l e d         a     h i s t o r y         o f

p r i o r       c r i m i n a l           c o n v i c t i o n s           i n     a d d i t i o n         t o     t h o s e       n e c e s s a r y           t o

e s t a b l i s h           t h e       r a n g e .         U n d e r       f a c t o r       ( 4 ) ,       t h e     t r i a l         c o u r t         f o u n d

t h a t     M r s .         P a l m e r       w a s       p a r t i c u l a r l y           v u l n e r a b l e           b e c a u s e         s h e       w a s

s t i l l       w e a k         f r o m     s u r g e r y         a n d     n o t     i n     a     p o s i t i o n         t o     r e s p o n d           t o     t h e

a s s a u l t         b y       t h e     d e f e n d a n t .             R e g a r d i n g         f a c t o r       ( 6 ) ,       t h e       t r i a l         c o u r t

d e t e r m i n e d             t h a t     M r s .       P a l m e r       a n d     h e r       t w o     s i s t e r s         r e c e i v e d


                                                                                     18
p a r t i c u l a r l y             g r e a t         p e r s o n a l       i n j u r i e s .               T h e       t r i a l       c o u r t         f o u n d     t h a t

f a c t o r         ( 9 )     a p p l i e d           b e c a u s e       t h e       d e f e n d a n t           u s e d       a     d e a d l y         w e a p o n ,       a

k n i f e .           W i t h       r e g a r d         t o     f a c t o r       ( 1 0 ) ,         t h e       t r i a l       c o u r t       f o u n d       t h a t

h a v i n g         n o     h e s i t a t i o n           t o     c o m m i t         a     c r i m e       w h e n       t h e       r i s k       t o     h u m a n

l i f e       i s     h i g h       i s     p a r t       o f     t h e     o f f e n s e           o f     a t t e m p t e d           s e c o n d         d e g r e e

m u r d e r         b u t     t h a t       i t       w o u l d     a p p l y         t o      a l l      t h r e e       a g g r a v a t e d             a s s a u l t s .



                            T h e     t r i a l         c o u r t       f o u n d         t h a t      m i t i g a t i n g            f a c t o r         ( 1 3 ) ,

T e n n .       C o d e       A n n .       §     4 0 - 3 5 - 1 1 3 ,           a p p l i e d          b e c a u s e        t h e       d e f e n d a n t

g r a d u a t e d           f r o m       h i g h       s c h o o l       a n d       h a d      s o m e        e m p l o y m e n t           h i s t o r y ,         b u t

i t     g a v e       t h i s       f a c t o r         v e r y     l i t t l e           w e i g h t       i n     l i g h t         o f     i t s       f i n d i n g

t h a t       t h e       d e f e n d a n t           h a d     b e e n     i n       a n d      o u t      o f     t r o u b l e           f o r     h i s     e n t i r e

a d u l t       l i f e .           R e f l e c t i n g           u p o n       t h e       n u m e r o u s         e n h a n c e m e n t             f a c t o r s

w i t h       v i r t u a l l y           n o     m i t i g a t i o n ,           t h e        t r i a l        c o u r t       s e n t e n c e d           t h e

d e f e n d a n t           t o     t e n       y e a r s       f o r     t h e       a t t e m p t e d           s e c o n d         d e g r e e         m u r d e r       a n d

t o     e i g h t         y e a r s       f o r       e a c h     o f     t h e       t h r e e        a g g r a v a t e d            a s s a u l t s .



                            T h e     t r i a l         c o u r t       f o u n d         c o n s e c u t i v e           s e n t e n c e s           t o     b e

a p p r o p r i a t e             b e c a u s e         t h e     d e f e n d a n t            h a d      a n     e x t e n s i v e           r e c o r d       o f

c r i m i n a l           a c t i v i t y ,           w h i c h     i n c l u d e d            v i o l e n t        o f f e n s e s ,           a n d       b e c a u s e

t h e     d e f e n d a n t           w a s       a     d a n g e r o u s         o f f e n d e r .               S e e     T e n n .         C o d e       A n n .     §

4 0 - 3 5 - 1 1 5 ( b ) ( 2 ) ,                 ( 4 ) .         T h e     t r i a l         c o u r t       o r d e r e d           t h e     e i g h t - y e a r

s e n t e n c e s           f o r     t h e       a g g r a v a t e d           a s s a u l t s           o f     T a m e k a         a n d     T r a c y       P a r s o n s

t o     b e     c o n c u r r e n t             b e c a u s e       t h e       c o u r t        v i e w e d        t h e       a s s a u l t         u p o n       t h e m

t o     b e     a     s i n g l e         e v e n t       o c c u r r i n g           a s      t h e      d e f e n d a n t           l e f t       h i s     b e d r o o m

a f t e r       s t a b b i n g           M r s .       P a l m e r .           I t       f o u n d       t h e     s t a b b i n g           o f     M r s .       P a l m e r

a n d     o f       M r .     G r o s s         t o     b e     s e p a r a t e           e v e n t s ,         a n d     i t       n o t e d       t h a t     t h e

d e f e n d a n t           c o u l d       h a v e       l e f t       t h e     h o u s e         w i t h o u t         s t a b b i n g             M r .     G r o s s .


                                                                                          19
T h e   t r i a l       c o u r t         o r d e r e d              t h e     t e n - y e a r           s e n t e n c e           f o r     t h e         a t t e m p t e d

s e c o n d     d e g r e e         m u r d e r          t o         r u n     c o n s e c u t i v e l y               t o       t h e     c o n c u r r e n t

e i g h t - y e a r       s e n t e n c e s              f o r         t h e       a g g r a v a t e d           a s s a u l t s           o f       t h e     s i s t e r s

a n d   c o n s e c u t i v e l y               t o      t h e         e i g h t - y e a r           s e n t e n c e             f o r     t h e       a g g r a v a t e d

a s s a u l t     o f     M r .       G r o s s .



                                                A .      E X T E N S I V E             C R I M I N A L           H I S T O R Y

                        T h e       d e f e n d a n t                c o n t e n d s         t h a t       h e     d o e s         n o t     h a v e         a n

e x t e n s i v e       c r i m i n a l           r e c o r d            w i t h i n         t h e       m e a n i n g           o f     T e n n .         C o d e     A n n .         §

4 0 - 3 5 - 1 1 5 ( b ) ( 2 )             b e c a u s e              t h i s       c a t e g o r y         a p p l i e s           w h e n       a     d e f e n d a n t ’ s

p r e s e n t     o f f e n s e s           f o r        w h i c h           s e n t e n c e s           a r e     b e i n g           i m p o s e d         a r e

e x t e n s i v e       a n d       c o n t i n u i n g                r a t h e r       t h a n         w h e n       a       d e f e n d a n t           h a s     a n

e x t e n s i v e       p r i o r         c r i m i n a l              r e c o r d .           H e       t h e n       a r g u e s         t h a t         b e c a u s e         h i s

c o n v i c t i o n s         i n     t h i s          c a s e         a r i s e       o u t       o f     a     s i n g l e           i n c i d e n t ,           t h e

t r i a l     c o u r t       e r r e d         i n      i m p o s i n g             c o n s e c u t i v e             s e n t e n c e s             u n d e r       t h i s

c a t e g o r y .         T h e       s t a t e          c o n t e n d s             t h a t       t h e       g r e a t         w e i g h t         o f     a u t h o r i t y

s u p p o r t s     t h e       t r i a l         c o u r t ’ s              i n t e r p r e t a t i o n               o f       t h i s     f a c t o r ,           a n d       i t

w a s   p r o p e r l y         a p p l i e d            t o         t h e     d e f e n d a n t .               W e       a g r e e .



                        C o n s e c u t i v e                 s e n t e n c i n g            i s     g u i d e d           b y     T e n n .         C o d e       A n n .       §

4 0 - 3 5 - 1 1 5 ( b ) ,           w h i c h          s t a t e s           i n     p e r t i n e n t           p a r t :

                        T h e       c o u r t         m a y         o r d e r s e n t e n c e s t o                    r u n      c o n s e c u t i v e l y                i f   t h e
c o u r t
                        f i n d s         b y     a      p r e p o n d e r a n c e                 o f     t h e       e v i d e n c e           t h a t :

                          .     .     .     .

                        ( 2 ) T h e d e f e n d a n t i s                              a n     o f f e n d e r w h o s e                   r e c o r d
                        o f c r i m i n a l a c t i v i t y                            i s     e x t e n s i v e [ . ]

  R u l e     3 2 ( c ) ( 1 ) ,           T e n n .           R .      C r i m .       P . ,       r e q u i r e s             t h a t     t h e       t r i a l       c o u r t

“ s p e c i f i c a l l y           r e c i t e          t h e         r e a s o n s ”         b e h i n d         i t s         i m p o s i t i o n           o f     a



                                                                                        20
c o n s e c u t i v e           s e n t e n c e .              I n       t h i s     c a s e ,       t h e       t r i a l       c o u r t       r e f e r r e d             t o

t h e     d e f e n d a n t ’ s              p r i o r       c r i m i n a l         r e c o r d ,         w h i c h       i n c l u d e s           e i g h t

c o n v i c t i o n s           i n     a d d i t i o n            t o     t w o     p r o b a t i o n           v i o l a t i o n s           a n d         s e v e r a l

d r i v i n g       o f f e n s e s .



                                T h e        S e n t e n c i n g           C o m m i s s i o n         C o m m e n t s           t o       T e n n .         C o d e     A n n .

§   4 0 - 3 5 - 1 1 5           n o t e        t h a t       t h e       f i r s t     f o u r       c a t e g o r i e s             i n     s u b s e c t i o n

( b ) ( 2 )     w e r e         t a k e n        f r o m       G r a y       v .     S t a t e ,       5 3 8       S . W . 2 d         3 9 1     ( T e n n .

1 9 7 6 ) .         T h e       d e f e n d a n t            c o n t e n d s         t h a t       t h e     w o r d i n g           o f     s u b s e c t i o n

1 1 5 ( b ) ( 2 )       c o m e s            f r o m       t h e     s u p r e m e         c o u r t ’ s         d e f i n i t i o n           o f       a

“ m u l t i p l e       o f f e n d e r ”              i n     G r a y .           S e e     I d .     a t       3 9 3 .         A     f i f t h         c a t e g o r y

s e t     f o r t h     i n         G r a y ,      “ t h e         p e r s i s t e n t           o f f e n d e r , ”           w a s       b a s e d         u p o n     a

d e f e n d a n t ’ s           p r i o r        c r i m i n a l           r e c o r d .           I d .         T h e     s u p r e m e         c o u r t

d i s t i n g u i s h e d             b e t w e e n          t h e s e       t w o     c a t e g o r i e s           a s       f o l l o w s :

                        T   h   e      p r    i o r r e c o r d o f t h e p e r s i s t e n t o f f e n                                        d e   r
                        w   i   l   l i      n d i c a t e t h a t h e i s o n e n o t l i k e l y t o                                           b   e
                        r   e   h   a b i    l i t a t e d a n d s h o u l d b e i n c a r c e r a t e d u n                                   d e   r
                        c   o   n   s e c    u t i v e s e n t e n c e s f o r t h e p r o t e c t i o n                                         o   f
                        t   h   e      p u    b l i c . . . .            T h e p r i o r r e c o r d o f                                       t h   e
                        m   u   l   t i p    l e o f f e n d e r m a y h a v e b e e n g o o d , b u t                                         t h   e
                        c   r   i   m e s         f o r    w h i c h    h e    h a s     b e e n   c o n v i c                                 t e   d
                        i   n   d   i c a    t e c r i m i n a l a c t i v i t y s o e x t e n s i v e                                         a n   d
                        c   o   n   t i n    u i n g f o r s u c h a p e r i o d o f t i m e a s                                                 t   o
                        w   a   r   r a n    t c o n s e c u t i v e s e n t e n c i n g .

I d .       T h e     l e g i s l a t u r e                d i d     n o t       i n c o r p o r a t e           t h e     “ p e r s i s t e n t

o f f e n d e r ”       c a t e g o r y            i n t o         T e n n .       C o d e       A n n .     §     4 0 - 3 5 - 1 1 5 ( b ) ( 2 ) .                     T h e

S e n t e n c i n g         C o m m i s s i o n              C o m m e n t s         t o     §     4 0 - 3 5 - 1 1 5           e x p l a i n         t h a t       t h e

l e g i s l a t u r e           i n c o r p o r a t e d              t h e       “ p e r s i s t e n t           o f f e n d e r ”           c a t e g o r y           i n t o

t h e     v a r i o u s         s e n t e n c i n g            r a n g e s ,         w h i c h       p r o v i d e         a     g r e a t e r           p o t e n t i a l

s e n t e n c e       b a s e d         u p o n        a     d e f e n d a n t ’ s           p r i o r       f e l o n y         c o n v i c t i o n s .                 W e

a c k n o w l e d g e           t h a t        G r a y       a n d       t h e     C o m m e n t s ,         c o n s i d e r e d             t o g e t h e r ,           c a n

l e a d     o n e     t o       i n t e r p r e t            t h e       s t a t u t e       a s     t h e       d e f e n d a n t           s u g g e s t s .



                                                                                      21
H o w e v e r ,         t h e     g r e a t       m a j o r i t y             o f     t h e       T e n n e s s e e           c a s e s       a p p l y i n g

s u b s e c t i o n           1 1 5 ( b ) ( 2 )         h a v e         i n t e r p r e t e d               s u b s e c t i o n         1 1 5 ( b ) ( 2 )         m o r e

b r o a d l y .



                          S i n c e       t h e     1 9 8 9         S e n t e n c i n g               A c t     b e c a m e       e f f e c t i v e ,           a l l

r e p o r t e d         a n d     m o s t       u n r e p o r t e d             c a s e s         o f       t h i s     c o u r t       h a v e

c o n s i s t e n t l y           i n t e r p r e t e d             §     4 0 - 3 5 - 1 1 5 ( b ) ( 2 )                 t o     a p p l y       t o     o f f e n d e r s

w h o     h a v e       a n     e x t e n s i v e         h i s t o r y             o f     c r i m i n a l           c o n v i c t i o n s           a n d

a c t i v i t i e s ,           n o t     j u s t       t o     a       c o n s i d e r a t i o n               o f     t h e     o f f e n s e s         b e f o r e

t h e     s e n t e n c i n g           c o u r t .           S e e ,         e . g . ,         S t a t e       v .     B a k e r ,       9 5 6       S . W . 2 d       8 ,

1 8     ( T e n n .       C r i m .       A p p .       1 9 9 7 ) ;           S t a t e         v .     E n s l e y ,         9 5 6     S . W . 2 d       5 0 2 ,       5 1 4

( T e n n .       C r i m .       A p p .       1 9 9 6 ) ;         P o w e r s           v .     S t a t e ,         9 4 2     S . W . 2 d       5 5 1 ,       5 5 8

( T e n n .       C r i m .       A p p .       1 9 9 6 ) ;         S t a t e         v .       N i x ,       9 2 2     S . W . 2 d       8 9 4 ,       9 0 4     ( T e n n .

C r i m .     A p p .         1 9 9 5 ) ;       S t a t e       v .       T u t t l e ,           9 1 4       S . W . 2 d       9 2 6 ,       9 3 3     ( T e n n .

C r i m .     A p p .         1 9 9 5 ) ;       S t a t e       v .       M a r s h a l l ,             8 8 8       S . W . 2 d       7 8 6 ,     7 8 7       ( T e n n .

C r i m .     A p p .         1 9 9 4 ) ;       S t a t e       v .       C h r i s m a n ,             8 8 5       S . W . 2 d       8 3 4 ,     8 3 9       ( T e n n .

C r i m .     A p p .         1 9 9 4 ) ;       M a n n i n g           v .     S t a t e ,           8 8 3     S . W . 2 d       6 3 5 ,       6 4 0     ( T e n n .

C r i m .     A p p .         1 9 9 4 ) ;       S t a t e       v .       D a v i s ,           8 2 5       S . W . 2 d       1 0 9 ,     1 1 3       ( T e n n .

C r i m .     A p p .         1 9 9 1 ) ;       b u t     s e e         S t a t e         v .     R i c k e y         C r a w f o r d ,         N o .     0 2 C 0 1 -

9 8 0 6 - C R - 0 0 1 6 9 ,             S h e l b y       C o u n t y ,             s l i p       o p .       a t     8 - 1 0     ( T e n n .         C r i m .     A p p .

M a y     1 2 ,     1 9 9 9 )         ( H a y e s ,       J . ,         d i s a g r e e i n g               w i t h     t h e     c o n c u r r i n g           o p i n i o n

b y     T i p t o n ,         J . ,     w h o     a l o n g         w i t h         L a f f e r t y ,           S e n i o r       J . ,       h e l d     t h a t

s u b s e c t i o n           1 1 5 ( b ) ( 2 )         a p p l i e s           t o       d e f e n d a n t s           w i t h       e x t e n s i v e         p r i o r

c r i m i n a l         r e c o r d s ) ;         c f .       S t a t e         v .       M i c h a e l         B l a z e r ,         N o .     0 3 C 0 1 - 9 4 0 5 -

C R - 0 0 1 8 5 ,         C a r t e r       C o u n t y ,           s l i p         o p .       a t     3     ( T e n n .       C r i m .       A p p .       F e b .     3 ,

1 9 9 5 )     ( h o l d i n g           t h a t     a     d e f e n d a n t               w i t h       a     p r i o r       r e c o r d       o f     o n e     f e l o n y

c o n v i c t i o n           a n d     m i s d e m e a n o r             c o n v i c t i o n s               d i d     n o t     h a v e       a n     “ e x t e n s i v e

r e c o r d       o f     c r i m i n a l         a c t i v i t y ”             u n d e r         G r a y       a n d     n o t i n g         t h a t     t h e


                                                                                          22
“ p e r s i s t e n t         o f f e n d e r ”           c a t e g o r y         w a s       o m i t t e d           f r o m     s u b s e c t i o n

1 1 5 ( b ) ( 2 ) ) .           T h e       i n t e r p r e t a t i o n             u s e d         i n     t h e         r e p o r t e d       c a s e s       i s

s u p p o r t e d       b y     a     r e a s o n a b l e           u n d e r s t a n d i n g               o f       t h e     l a n g u a g e         o f

s u b s e c t i o n         1 1 5 ( b ) ( 2 ) ,           i . e . ,       a n     o f f e n d e r ’ s             r e c o r d         o f   c r i m i n a l

a c t i v i t y       d e n o t e s         h i s     o r     h e r       h i s t o r y         o f       c r i m i n a l         a c t i v i t y .

M o r e o v e r ,       t h i s       i n t e r p r e t a t i o n               l o g i c a l l y           f i l l s         t h e     g a p     b e t w e e n         t h e

p r o f e s s i o n a l         c r i m i n a l ,           s e e     T e n n .         C o d e       A n n .         §     4 0 - 3 5 - 1 1 5 ( b ) ( 1 ) ,             a n d

t h e     m u l t i p l e       o f f e n d e r           w i t h     n o       p r e v i o u s           c r i m i n a l         h i s t o r y .



                        T h i s       c o u r t ’ s         i n t e r p r e t a t i o n               o f       s u b s e c t i o n         1 1 5 ( b ) ( 2 )           f o r

t h e     p a s t     e i g h t       y e a r s ,         u p o n     w h i c h         t r i a l         c o u r t s         a n d     p a r t i e s         h a v e

r e l i e d ,       n o w     c a r r i e s         t h e     w e i g h t         o f     t h e       d o c t r i n e           o f     s t a r e       d e c i s i s ,

e m b o d y i n g       a     j u d i c i a l         p o l i c y         t o     a d h e r e         t o       p r e v i o u s         c o u r t

d e c i s i o n s .           T h i s       d o c t r i n e         i s     b a s e d         u p o n       t h e         p u b l i c ’ s       n e e d       t o     r e l y

u p o n     c o u r t       d e c i s i o n s ,           a n d     i t     r e c o g n i z e s             t h a t         r i g h t s     m a y       a c c r u e       i n

r e l i a n c e       u p o n       t h o s e       d e c i s i o n s .             I t       h a s       p a r t i c u l a r           i m p o r t a n c e           w h e n

a   d e c i s i o n         i n v o l v e s         t h e     i n t e r p r e t a t i o n                 o f     a       s t a t u t e .         S e e ,       e . g . ,

M o n d a y     v .     M i l l s a p ,           1 9 7     T e n n .       2 9 5 ,       2 9 8 ,         2 7 1       S . W . 2 d       8 5 7 ,     8 5 8

( 1 9 5 4 ) .         I n     t h i s       r e s p e c t ,         h o l d i n g         t o d a y         t h a t         s u b s e c t i o n         1 1 5 ( b ) ( 2 )

d o e s     n o t     r e l a t e         t o     p r i o r       h i s t o r i e s           o f     c r i m i n a l           a c t i v i t y         w o u l d

r e s u l t     i n     u n n e c e s s a r y             l i t i g a t i o n           i n     t h e       f u t u r e         r e g a r d i n g         f o r m e r l y

s e n t e n c e d       p e o p l e .             A l s o ,       t h e     l e g i s l a t u r e               h a s       c o n v e n e d       i n     r e g u l a r

s e s s i o n s       d u r i n g         t h e     p a s t       e i g h t       y e a r s         w i t h o u t           e l e c t i n g       t o     m o d i f y

t h i s     c o u r t ’ s       i n t e r p r e t a t i o n               o f     s u b s e c t i o n             1 1 5 ( b ) ( 2 ) .             B e c a u s e

t h i s     i n t e r p r e t a t i o n             i s     b o t h       r a t i o n a l           a n d       f u n c t i o n a l         f o r       t h e

c r i m i n a l       j u s t i c e         s y s t e m ,         s t a r e       d e c i s i s           s h o u l d         p r e v a i l .           I n

c o n s i d e r a t i o n           o f     t h e     d e f e n d a n t ’ s             n u m e r o u s           p r i o r       c o n v i c t i o n s ,             t h e




                                                                                   23
t r i a l     c o u r t         p r o p e r l y           f o u n d     t h a t         t h e     d e f e n d a n t         q u a l i f i e d           f o r

c o n s e c u t i v e           s e n t e n c e s           u n d e r       s u b s e c t i o n           1 1 5 ( b ) ( 2 ) .



                                                            B .     D A N G E R O U S           O F F E N D E R

                          T h e       d e f e n d a n t           c o n t e n d s         t h a t       t h e     r e c o r d       d o e s       n o t       r e f l e c t

t h a t     h e     h a d       n o     h e s i t a t i o n           a b o u t         c o m m i t t i n g         t h e       o f f e n s e s ,         w h i c h

a r o s e     o u t       o f     a     d o m e s t i c           d i s p u t e ,         t h a t       t h e     o f f e n s e s         w e r e       n o t

p r e m e d i t a t e d           o r     d e l i b e r a t e ,             a n d       t h a t     t h e y       o c c u r r e d         d u r i n g         a     s t a t e

o f     p a s s i o n .           T h e       s t a t e       a r g u e s         t h a t       t h e     n u m b e r       a n d       s e r i o u s n e s s             o f

t h e     s t a b       w o u n d s ,         t h e       d e f e n d a n t ’ s           t h r e a t       t o     p u t       h i s     w i f e       i n       t h e

h o s p i t a l ,         a n d       t h e     u n p r o v o k e d           a n d       s y s t e m a t i c         s t a b b i n g           o f     T a m e k a

a n d     T r a c y       P a r s o n s         a n d       J o h n     G r o s s         r e v e a l       t h a t       t h e     d e f e n d a n t             h a d     n o

r e g a r d       f o r     h u m a n         l i f e       a n d     d i d       n o t      h e s i t a t e        t o     c o m m i t         t h e s e         c r i m e s

d e s p i t e       t h e       g r e a t       r i s k       t o     h u m a n         l i f e .         W e     a g r e e .



                          T h e       t r i a l       c o u r t       m a y       i m p o s e       c o n s e c u t i v e           s e n t e n c e s             w h e n

“ [ t ] h e       d e f e n d a n t           i s     a     d a n g e r o u s           o f f e n d e r         w h o s e       b e h a v i o r         i n d i c a t e s

l i t t l e       o r     n o     r e g a r d         f o r       h u m a n       l i f e ,       a n d     n o     h e s i t a t i o n           a b o u t

c o m m i t t i n g         a     c r i m e         i n     w h i c h       t h e       r i s k     t o     h u m a n       l i f e       i s     h i g h . ”

T e n n .     C o d e       A n n .       §     4 0 - 3 5 - 1 1 5 ( 4 ) .                 T h e     t r i a l       c o u r t       f o u n d         t h e

d e f e n d a n t         t o     b e     a     d a n g e r o u s           o f f e n d e r         b e c a u s e         h e     r e p e a t e d l y

s t a b b e d       f o u r       u n a r m e d ,           m u c h     s m a l l e r           a n d     v i r t u a l l y         h e l p l e s s           p e o p l e .

T h e     t r i a l       c o u r t       n o t e d         t h e     d e f e n d a n t ’ s             p r e v i o u s         c o n v i c t i o n s             f o r

r e c k l e s s         e n d a n g e r m e n t ,             a g g r a v a t e d            a s s a u l t ,        a n d       s i m p l e       a s s a u l t           a n d

c h a r a c t e r i z e d             t h e     d e f e n d a n t           a s     a     d a n g e r o u s         m a n .



                          A t     t r i a l ,         M r s .       P a l m e r         t e s t i f i e d         t h a t       t h e     d e f e n d a n t

t h r e a t e n e d         t o       p u t     h e r       i n     t h e     h o s p i t a l           a n d     t h e n       s t a b b e d         h e r       t h r e e


                                                                                        24
t i m e s .         S h e     s a i d       t h a t       a t       t h e     t i m e ,         s h e     w a s       r e c o v e r i n g           f r o m

s u r g e r y .         T a m e k a         a n d       T r a c y       P a r s o n s           t e s t i f i e d         t h a t       a s     t h e y

a t t e m p t e d       t o     h e l p       M r s .         P a l m e r ,         t h e       d e f e n d a n t         s t a b b e d         t h e m       e a c h

t w i c e .         T h e y     b o t h       t e s t i f i e d             t h a t       t h e y       n e i t h e r         s a i d       a n y t h i n g       t o

t h e     d e f e n d a n t         n o r     h a d       a n y t h i n g           i n     t h e i r       h a n d s         a t     t h e     t i m e       t h e y

w e r e     a t t a c k e d .             M r .     G r o s s         t e s t i f i e d           t h a t       t h e     d e f e n d a n t           c h a s e d       h i m

o u t     o f   t h e       h o u s e       a n d       s t a b b e d         h i m       o n     t h e     p o r c h         a s     h e     w a s     t r y i n g         t o

c a l l     f o r     h e l p .           F i n a l l y ,           t h e     p r e s e n t e n c e             r e p o r t         r e f l e c t s       t h a t       t h e

d e f e n d a n t       h a s       c o n v i c t i o n s             f o r     t h r e e         v i o l e n t         c r i m e s         a n d     t h r e e

w e a p o n s       o f f e n s e s .             W e     d o       n o t     b e l i e v e         t h a t       t h e       e v i d e n c e

p r e p o n d e r a t e s           a g a i n s t         t h e       t r i a l       c o u r t ’ s         f i n d i n g           t h a t     t h e

d e f e n d a n t       i s     a     d a n g e r o u s             o f f e n d e r .



                                                          C .       W I L K E R S O N           A N A L Y S I S

                        T h e       d e f e n d a n t           c o n t e n d s           t h a t       t h e     t r i a l         c o u r t       f a i l e d       t o

m a k e     a n y     f i n d i n g s         w i t h         r e g a r d       t o       t h e     c r i t e r i a           f o r     c o n s e c u t i v e

s e n t e n c i n g         s e t     f o r t h         i n     S t a t e       v .       W i l k e r s o n ,           9 0 5       S . W . 2 d       9 3 3     ( T e n n .

1 9 9 5 ) .     T h e       d e f e n d a n t           a r g u e s         t h a t       t h i s       c o u r t       s h o u l d         r e v i e w       t h e

c r i t e r i a       d e     n o v o       w i t h       n o       p r e s u m p t i o n           t h a t       t h e       c o n s e c u t i v e

s e n t e n c e s       w e r e       c o r r e c t .               O u r     d e     n o v o       r e v i e w         o f     t h e       r e c o r d

c o n f i r m s       t h a t       c o n s e c u t i v e             s e n t e n c e s           a r e     j u s t i f i e d           b a s e d       u p o n       t h e

W i l k e r s o n       c r i t e r i a .



                        I n     W i l k e r s o n ,             o u r       s u p r e m e         c o u r t       s t a t e d         t h a t

“ c o n s e c u t i v e         s e n t e n c e s             c a n n o t       b e       i m p o s e d         u n l e s s         t h e     t e r m s

r e a s o n a b l y         r e l a t e       t o       t h e       s e v e r i t y         o f     t h e       o f f e n s e s         c o m m i t t e d         a n d

a r e     n e c e s s a r y         i n     o r d e r         t o     p r o t e c t         t h e       p u b l i c       f r o m       f u r t h e r         s e r i o u s

c r i m i n a l       c o n d u c t         b y     t h e       d e f e n d a n t . ”               I d .       a t     9 3 8 .         H e r e ,       t h e


                                                                                      25
d e f e n d a n t         s t a b b e d           h i s     w i f e ,       l e f t       t h e     b e d r o o m         a n d     s t a b b e d         t h e     t w o

y o u n g       w o m e n       t r y i n g         t o     c o m e       t o     h e r      a i d ,      t h e n       c h a s e d       a     f o u r t h

v i c t i m       o u t       o f     t h e       h o u s e       a n d     s t a b b e d         h i m     i n     t h e     b a c k .           T h r e e       o f

t h e     v i c t i m s         w e r e       i n       c r i t i c a l         c o n d i t i o n         f o l l o w i n g         t h e       s t a b b i n g s .

A t     t h e     s e n t e n c i n g             h e a r i n g ,         t h e     t r i a l       c o u r t       n o t e d       t h a t       t h e r e       w a s

n o     n e e d     t o       s t a b       M r .       G r o s s       u n d e r       a n y     c l a i m e d         c i r c u m s t a n c e .             W e

h o l d     t h a t       t h e       c o n s e c u t i v e             s e n t e n c e s         r e a s o n a b l y         r e l a t e         t o     t h e

s e v e r i t y         o f     t h e       o f f e n s e s .



                          W e       a l s o       h o l d       t h a t     t h e       r e c o r d       r e f l e c t s         t h a t       c o n s e c u t i v e

s e n t e n c e s         a r e       n e c e s s a r y           t o     p r o t e c t         t h e     p u b l i c       f r o m       f u r t h e r

c r i m i n a l         c o n d u c t         a t       t h e     h a n d s       o f     t h e     d e f e n d a n t .             T h e       d e f e n d a n t ’ s

c r i m i n a l         r e c o r d ,         w h i c h         i n c l u d e s         s e v e r a l       v i o l e n t         o f f e n s e s ,         a n d       t h e

p r e s e n t       o f f e n s e s ,             i n     p a r t i c u l a r ,           e x p o s e       t h e       d e f e n d a n t ’ s           i n a b i l i t y

t o     c o n f o r m         h i s     b e h a v i o r           t o     t h e     l a w .         P r e v i o u s         a t t e m p t s         t o

r e h a b i l i t a t e             t h e     d e f e n d a n t           h a v e       f a i l e d ,       a s     t h e     p r e s e n t e n c e           r e p o r t

r e v e a l s       t h a t         t h e     d e f e n d a n t           v i o l a t e d         t h e     p r o b a t i o n           i m p o s e d       a s     a

r e s u l t       o f     h i s       c o n v i c t i o n s             f o r     w e a p o n s         o f f e n s e s .           W e       a f f i r m     t h e

t r i a l       c o u r t ’ s         i m p o s i t i o n           o f     c o n s e c u t i v e           s e n t e n c e s .



                          B a s e d         o n     t h e       f o r e g o i n g         a n d     t h e     r e c o r d         a s     a     w h o l e ,       w e

a f f i r m       t h e       j u d g m e n t s           o f     c o n v i c t i o n           e n t e r e d       b y     t h e       t r i a l       c o u r t .




                                                                                                J o s e p h       M .     T i p t o n ,         J u d g e

C O N C U R :




                                                                                        26
G a r y   R .     W a d e ,   P r e s i d i n g     J u d g e




T h o m a s     T .   W o o d a l l ,   J u d g e




                                                                27